Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 1, the phrase " particularly a payload bay…" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by " particularly a payload bay…"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi EP 2386489.

an energy storage module (fig 1a), at least one energy generating module (solar power - para 22-23) defining, at least partially, a first outer surface of the satellite cover panel (100), a logic board (detailed in Fig. 5) defining, at least partially, a second outer surface of the satellite cover panel, characterized in that the first outer surface and the second outer surface face away from each other and from the energy storage module (it can be seen in Fig. 1a that the internal portion 30 including a solar battery with the solar panels inherently facing outward).
Although Takahashi does not explicitly show or disclose the logic panels facing inward. It would be obvious to one of ordinary skill in the art at the time of the invention to face the logic and control elements inward to the inside of the satellite in order to protect the components from outer elements.
Re’ Claim 2.    Takahashi does not teach that the dimensions of the first outer surface and the second outer surface are larger than a thickness measured between the first outer surface and the second outer surface. It would have been an obvious matter of design choice to make the different portions of the panels of whatever form, size or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In this case it would have been obvious in order to provide the most robust protections while limiting the weight/cost of the satellite. 

	
Re’ Claim 3.    Takahashi discloses characterized in that the energy storage module (solar battery panel 30) is a structurally integrated battery.
Re’ Claim 4.    Takahashi discloses wherein the logic board comprises: at least one sensor configured to detect an orientation of the satellite cover panel (gyro sensor) and control system (reaction control 51) configured to control an orientation of the satellite cover panel.
Re’ Claim 5.    Takahashi discloses wherein the logic board comprises at least one of: a microprocessor, (51) a connecting element (connecting and networking lines shown in Fig. 4 and 5) for connecting the logic board to another logic board, and a connecting element for connecting the logic board to a payload provided in the payload bay (connecting lines shown in Fig. 4 and 5 configured to connect to any logic desired and other panels).
Re’ Claim 6.    Takahashi discloses wherein the satellite cover panel is symmetrical with respect to a center axis perpendicular to the satellite cover panel (Clearly shown in Fig. 1).
Re’ Claim 7.    (connecting and networking lines shown in Fig. 4 and 5).further comprising at least one connection means on at least one outer side of the satellite cover panel, wherein the at least one connection means is configured to: connect the logic board to a logic board of another satellite cover panel, or connect the energy storage module to an energy storage module of another satellite cover panel, or connect the logic board to a payload provided in the payload bay (connecting and networking lines shown in Fig. 4 and 5).
Re’ Claim 8.    Takahashi discloses mechanical coupling elements 20 connecting multiple panels but does not teach the hinge of claim 8. It would have been an obvious design choice to one of ordinary skill in the art at the time of the invention to use a hinge as claimed as it would be an 
Re’ Claim 16.    Takahashi discloses wherein the energy storage module (shown as 30 in fig 1a and understood to having solar cells external and in combination with the rejection applied to claim 1) is arranged between the energy generating module and the logic board.

Claim 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi EP 2386489 in view of Puig-Suari et al. (US 2014/0039729).
Re’ Claim 9.    Puig-Suari teaches in combination with Takahashi’s panels a satellite comprising: a frame (rails 120); and at least one satellite cover panel according claim 1, wherein the at least one satellite cover panel is mounted to the frame to set up an outer surface of the satellite. It would have been obvious to one of ordinary skill in the art at the time of the invention to use a frame type of connection as in Puig-Suari in Takahashi in order to provide a stronger structure for launch and unforeseen forces.
Re’ Claim 10.    The combination of Takahashi and Puig-Suari teach wherein the first outer surface of each satellite cover panel faces away from the frame and the second outer surface faces towards the frame (fig 1b of Puig-Suari and Fig. 1b of Takahashi).
Re’ Claim 11-12.    Takahashi discloses wherein the logic board corresponding to two of the at least one satellite cover panels are interconnected for establishing redundancy or increased performance and wherein the energy storage module corresponding to at least two of the at least one satellite cover panels are interconnected for establishing redundancy or increased performance (connecting and networking lines shown in Fig. 4 and 5).
Re’ Claim 13.    Takahashi discloses wherein at least two of the at least one satellite cover panels are fixed to each other using couplings 20 to stiffen the frame.
Re’ Claim 14.    Takahashi discloses wherein the frame defines a payload bay (internal volume of the satellite), and wherein    the    at least one satellite cover panel is mounted to the frame to cover the payload bay.
Re’ Claim 15.    Takahashi discloses wherein the first outer surface of each satellite cover panel faces away from the payload bay and the second outer surface of each satellite cover panel faces towards the payload bay (Clearly understood from fig. 1b assuming the payload bay is defined as being internal to the satellite).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M BENEDIK whose telephone number is (571)270-7824.  The examiner can normally be reached on 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JUSTIN M. BENEDIK/
Primary Examiner
Art Unit 3647



/JUSTIN M BENEDIK/Primary Examiner, Art Unit 3642